Title: From George Washington to William Fairfax, Henry Lee, and Culpeper County Lieutenant, 16 June 1757
From: Washington, George
To: Fairfax, William,Lee, Henry,Culpeper County Lieutenant


Copy of a Letter sent to the County-Lieutenants of Fairfax, Prince-William, and Culpeper. 
Gentlemen.Fort Loudoun: June 16th 1757.     
This moment the enclosed is come to my hand, with another

letter much more particular, but too long for me to copy, as I think no time shou’d be lost in transmitting intelligence of this important nature. Three Indians are come in wounded, and saw the french army this side of Monongahela, near the place of Genl Braddocks defeat: So that the truth of this report is, I believe, unquestionable.
I therefore hope you will not think it needful at so critical a juncture as this, to wait the Governors Orders for marching your Militia, or part thereof to this place.
You may be assured, the more dispatch you make, the more agreeable it must be to the Governor, and to, Gentlemen, Your most obt Hble Servant,

G:W.

